United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.W., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
VETERANS ADMINISRTATION MEDICAL
CENTER, Grand Junction, CO, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 07-779
Issued: July 6, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On January 29, 2007 appellant filed a timely appeal from a January 12, 2007 decision of
the Office of Workers’ Compensation Programs, denying his claim for an occupational disease.
Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of the
claim.
ISSUE
The issue is whether appellant met his burden of proof in establishing that he sustained an
occupational disease in the performance of duty causally related to factors of his employment.
FACTUAL HISTORY
On October 3, 2006 appellant, then a 61-year-old housekeeping aid, filed an occupational
disease claim alleging that he sustained an injury to his hands causally related to his
employment. His job duties included mopping and sweeping floors and cleaning bathrooms.
Appellant first realized his condition was employment related on September 27, 2006. He stated

that he was diagnosed with right carpal tunnel syndrome in 1996 and underwent surgery.
Subsequently, appellant’s right hand pain worsened and he developed pain in his left hand. He
indicated that he was treated for his hand condition on October 4, 2006 by Dr. Bret Barney.1 On
November 2, 2006 the employing establishment stated that appellant’s duties included filling and
emptying five-gallon mop buckets and using a mop for cleaning and polishing floors for four to
five hours a day.
On October 20, 2006 the Office asked appellant to provide additional evidence, including
a comprehensive medical report explaining how his right and left hand conditions were causally
related to factors of his employment.
In an April 15, 1996 report, Dr. Robert V. Graves, an attending physiatrist, stated that
appellant had worked at the employing establishment for 14 months and had a 2- to 3-month
history of right hand pain and numbness. A nerve conduction study and appellant’s history were
consistent with right carpal tunnel syndrome and early carpal tunnel compression in the left
hand.2 Dr. Graves provided a copy of the nerve conduction study results. He indicated that
appellant should continue work modifications and use hand splints.
By decision dated January 12, 2007, the Office denied appellant’s claim on the grounds
that the evidence did not establish a causal relationship between his hand conditions and his
employment.
LEGAL PRECEDENT
To establish that an injury was sustained in the performance of duty in an occupational
disease claim, a claimant must submit the following: (1) medical evidence establishing the
presence or existence of the disease or condition for which compensation is claimed; (2) a factual
statement identifying employment factors alleged to have caused or contributed to the presence
or occurrence of the disease or condition; and (3) medical evidence establishing that the
employment factors identified by the claimant were the proximate cause of the condition for
which compensation is claimed or, stated differently, medical evidence establishing that the
diagnosed condition is causally related to the employment factors identified by the claimant.
The medical evidence required to establish causal relationship, generally, is rationalized medical
evidence.3 Rationalized medical opinion evidence is medical evidence which includes a
physician’s rationalized opinion on the issue of whether there is a causal relationship between the
claimant’s condition and the implicated employment factors. The opinion of the physician must
be based on a complete factual and medical background of the claimant, must be one of

1

There is no report of record from Dr. Barney.

2

There is no indication in the record that the Office has accepted that appellant sustained a 1996 employment
injury or carpal tunnel syndrome.
3

Michael S. Mina, 57 ECAB ___ (Docket No. 05-1763, issued February 7, 2006).

2

reasonable medical certainty and must be supported by medical rationale explaining the nature of
the relationship between the diagnosed condition and the specific employment factors identified
by the claimant.4
An award of compensation may not be based on surmise, conjecture, speculation or upon
appellant’s own belief that there is a causal relationship between his claimed injury and his
employment.5 To establish a causal relationship, appellant must submit a physician’s report in
which the physician reviews the employment factors identified by appellant as causing his
condition and, taking these factors into consideration, as well as findings upon physical
examination of appellant and his medical history, state whether the employment factors caused
or aggravated appellant’s diagnosed conditions and present medical rationale in support of his or
her opinion.6
ANALYSIS
The Board finds that appellant has failed to meet his burden of proof in establishing that
he developed carpal tunnel syndrome or any other condition in 2006 causally related to factors of
his federal employment.
Appellant alleged that he experienced pain and numbness in both hands due to his
hospital work duties, including sweeping and mopping floors and cleaning bathrooms. He stated
that he was diagnosed with right carpal tunnel syndrome in 1996 and underwent surgery.
Subsequently, appellant’s right hand pain worsened and he developed pain in his left hand. He
submitted an April 15, 1996 report from Dr. Graves who stated that he had worked at the
employing establishment for 14 months and had a 2- to 3-month history of right hand pain and
numbness. Dr. Graves diagnosed right carpal tunnel syndrome and early carpal tunnel
compression in the left hand and indicated that appellant should continue work modifications and
use hand splints. However, he did not provide a rationalized opinion explaining how appellant’s
hand conditions were causally related to the identified employment duties. Dr. Graves indicated
that appellant’s right carpal tunnel condition preexisted his employment. He did not explain how
appellant’s work as a housekeeping aid contributed to the diagnosed conditions. Further, there is
no medical evidence of record addressing appellant’s 2006 claim for right and left hand
conditions. Appellant indicated that he saw Dr. Barney in October 2006 for his claimed
condition but there are no medical reports of record from Dr. Barney. For these reasons,
appellant has not met his burden of proof in establishing his occupational disease claim for
injuries to his hands.7

4

Gary J. Watling, 52 ECAB 278 (2001); Gloria J. McPherson, 51 ECAB 441 (2000).

5

Donald W. Long, 41 ECAB 142 (1989).

6

Id.

7

On appeal, appellant indicates that additional medical evidence was mailed to the Office on January 18, 2007,
subsequent to the January 12, 2007 decision. There is no copy of additional medical evidence in the record. In any
event, the Board may not consider new evidence on appeal. The Board’s jurisdiction is limited to the evidence that
was before the Office at the time it issued its final decision. See 20 C.F.R. § 501.2(c).

3

CONCLUSION
The Board finds that appellant failed to meet his burden of proof in establishing that he
developed an occupational disease in the performance of duty.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated January 12, 2007 is affirmed.
Issued: July 6, 2007
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

4

